Citation Nr: 1215303	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  11-25 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318.  

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from February 1954 to September 1973.  He died in October 2009.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO in Denver, Colorado, which denied entitlement to DIC under both 38 U.S.C. § 1318 and service connection for the cause of the Veteran's death.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appellant requested a personal hearing before a Member of the Board at the RO in her September 2011 substantive appeal.  The appellant withdrew the request in a December 2011 submission.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not in receipt of a total disability rating for 10 continuous years prior to his death. 

2.  The Veteran was not continuously rated as totally disabled for the five-year period after his discharge from service. 

3.  The Veteran was never a prisoner of war.


CONCLUSION OF LAW

The basic criteria for entitlement to DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All § 1318 bases for an award of DIC are an intrinsic part of a DIC claim in those cases in which service connection for the cause of the Veteran's death is denied and the Veteran had a totally disabling service-connected condition at the time of death.  Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).  Dependency and indemnity compensation benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected when, in pertinent part, the following conditions are met:

(1) the veteran's death was not caused by his or his own willful misconduct and either the veteran was in receipt of or was entitled to receive compensation at the time of death for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 years or more immediately preceding death or, if totally rated for a lesser period, the veteran was so rated continuously for a period of not less than five years from the date of the veteran's discharge from active duty; or

(2) the veteran would have been entitled to receive a 100 percent disability rating for such time period but for factors such as the receipt of military retired pay or clear and unmistakable error in a final rating or Board decision.  38 U.S.C. § 1318 (West 2002).

A VA regulation, 38 C.F.R. § 3.22 (2011), provides, in relevant part, that:

(a) Even though a veteran died of non- service-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected, if: (1) The veteran's death was not the result of his own willful misconduct, and (2) At the time of death, the veteran was receiving, or was entitled to receive, compensation for service- connected disability that was: (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death.

(b) For purposes of this section, "entitled to receive" means that at the time of death, the veteran had service- connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (3) The veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error [CUE] in a VA decision concerning the issue of service connection, disability evaluation, or effective date;

In this case, it is readily apparent that the criteria for the award of DIC benefits under 38 U.S.C.A. § 1318 are not met by the evidence of record.  To that end, the record does show that the Veteran died of natural causes and not as the result of willful misconduct.  The Veteran also died more than five years after separation.  The Veteran was service-connected at separation from service for arteriosclerotic heart disease, rated as 30 percent disabling, arthritis of multiple joints, rated as 20 percent disabling and bilateral hearing loss, rated as noncompensable, with a combined rating of 40 percent.  The Veteran received a temporary total rating from July 22 to October 1, 1988, due to convalescence after open heart surgery.  During the post-separation years his combined disability rating remained at 40 percent, excepting only the temporary total rating mentioned above.  In short, the Veteran's combined rating was 100 percent for three months, not the necessary ten years preceding death.  The appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(1) and 38 C.F.R. §§ 3.22(a)(1), (2)(i) or (ii).  

The Board has reviewed the appellant's submissions and can detect no challenge to a rating decision, issued during the Veteran's life, which failed to award total disability compensation due solely to CUE concerning the issue of service connection, disability evaluation, or effective date.  The appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(2) and 38 C.F.R. §§ 3.22(b)(3). 

Alternative entitlement is available for former prisoners of war (POW).  See 38 U.S.C. § 1318(b)(3).  The Veteran's service record does not show that he was a POW during his period of active duty.  DIC benefits are not available to the appellant under 38 U.S.C. § 1318(b)(3) and 38 C.F.R. §§ 3.22(a)(1), (2)(iii).

The Board need not review whether there is any other disorder of record that could have been service-connected and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); see also 38 C.F.R. § 3.22.  Excepting the possibility of CUE in a rating decision during the Veteran's lifetime, arguments that the Veteran could or should have received a total rating for the appropriate period during life are known as "hypothetical entitlement."  Id.  The January 21, 2000, finalization of VA's modification of 38 C.F.R. § 3.22 prevented any consideration of "hypothetical entitlement" claims, including any claims pending on that date.  See Tarver, supra.  Therefore, consideration of "hypothetical entitlement" to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded in this case.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Again, the Board has considered the benefit of the doubt rule for this claim, but as the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1318, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Prior to initial adjudication of the appellant's claim, a February 2010 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board concludes that the duty to assist has no bearing on the outcome of this case.  As described above, the 38 U.S.C.A. § 1318 requirements are met either by actual ratings during the Veteran's lifetime or by allegations of CUE in decisions during the Veteran's lifetime.  No development can alter the outcome of the case, whether through the acquisition of additional records or provision of a medical opinion.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  

ORDER

Entitlement to DIC under 38 U.S.C. § 1318 is denied.  


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected heart disease either lead to or contributed to his cerebral ischemia, and that led to his death.

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death."  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection).  A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994). 

The Death Certificate indicates that the Veteran died on October [redacted], 2009, of ischemic dementia due to cerebral vascular disease.

The appellant has stated in a February 2010 statement that the Veteran had cardiac arrest two years after returning from Vietnam.  The appellant stated that the Veteran was rushed to a hospital and was revived.  The doctors told her that the Veteran's heart was okay but that they were unsure about his mind.  Several months later, the Veteran underwent cardiac bypass surgery.  The appellant reported that the Veteran's memory began to fail afterward until he was admitted to a nursing home, where he spent the last several years of his life.  The appellant repeated this contention in a December 2011, stating that when the Veteran had his cardiac arrest his doctors stated that they did not know about whether his mind was okay.  The appellant mentioned Dr. G. as one of the doctors who told her this, one of the doctors in the Veteran's Fitzsimons Army Medical Center records.  

The Board notes initially that the appellant's recall of events is not supported completely by the record and is in serious question.  The appellant reports that the Veteran was seen at the Memorial Hospital in Colorado Springs for the June 1988 cardiac arrest, records of which have not been associated with the claims file.  The Veteran's records from the Fitzsimons Army Medical Center from July and August 1988 were associated during a contemporaneous claim in 1988.  The Veteran underwent his coronary bypass grafting surgery at that hospital in July 1988, following sudden cardiac death syndrome occurring in June of that year.  There is no indication of concern for the Veteran's brain.  

The Veteran did, however, continue to receive treatment through Department of Defense hospitals, particularly Evans Army Community Hospital.  An August 1989 MRI report showed a large area of gliosis in the left posterior parietal white matter and smaller punctuate areas of signal intensity within the left frontal white matter.  The findings were considered consistent with primary vascular disease and prior left parietal infarct.  The Veteran also had a probable right vertebral artery thrombus to the level of the pica.  Later treatment records show carotid and vertebral artery sclerosis in 1994 and 1998.  Another brain MRI from 1998 shows large areas of infarct and a diffuse atrophic process.  

Additional Memorial Hospital records were obtained for the record, but these do not include the June 1988 cardiac arrest.

Lay persons may provide evidence of etiology of medical conditions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  There is no categorical rule that a nexus can only be shown by medical evidence.  Id.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant's contentions that the Veteran's June 1988 heart attack may have damaged his brain are based on her memory of a contemporaneous medical diagnosis, squarely within the second category of competent lay evidence.  Id.  

VA has not obtained a medical opinion in this case.  The Veteran was, however, service-connected for arteriosclerotic heart disease during his life, he died of ischemic dementia and cerebral vascular disease and there is competent lay evidence suggesting a link between the Veteran's death and the service-connected disability.  In such circumstances, there is a reasonable possibility that such assistance would aid in substantiating the claim.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  The Board concludes that remand is necessary to obtain a VA opinion as to whether the Veteran's cause of death was caused or contributed to by his service-connected heart disease.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Forward the file to an appropriate medical professional for an opinion as to whether medication for the Veteran's service-connected arteriosclerotic heart disease as likely as not contributed substantially or materially to cause the Veteran's death.  In particular, the examiner must address whether the June 1988 cardiac arrest at least as likely as not contributed substantially or materially to cause the cerebral vascular disease which ended the Veteran's life.  

The claims file, and a copy of this REMAND, must be provided to the physician for review in conjunction with the opinion.  The examiner must indicate that the claims file was reviewed.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the appellant and her representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


